Citation Nr: 0619146	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to service connection for residuals of a head 
injury. 

3.  Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from March 1957 to February 
1960.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 1997 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (hereinafter RO).  A March 2003 
decision of the Board in pertinent part found that new and 
material evidence had been received with respect to the claim 
for service connection for residuals of a head injury, and 
reopened this claim.  This decision also found that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  Additional development with respect the reopened 
claim for service connection for residuals of a head injury 
and the claim for a compensable rating for residuals of a 
tonsillectomy was requested by the Board in an October 2004 
remand.   

In a Judgment dated in December 2005, the United States Court 
of Appeals for Veterans Claims vacated that portion of the 
March 2003 Board decision which failed to reopen the claim 
for service connection for a psychiatric disorder, and 
remanded this issue to the Board for readjudication.  The 
decision below will result in the reopening of the claim for 
service connection for a psychiatric disorder, and the issue 
of the underlying merits of the reopened claim for service 
connection for a psychiatric disorder and the claim of 
service connection for residuals of a head injury will be 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by December 1964 rating decision to which the veteran was 
notified in that month; the veteran did not perfect an appeal 
with respect to this decision. 

2.  Evidence received since the December 1964 rating decision 
in the form of private clinical records linking depression to 
in-service head trauma is so significant that it must be 
considered in order to fairly decide whether the veteran is 
entitled to service connection for a psychiatric disorder.  

3.  Residuals of a tonsillectomy do not include hoarseness 
with inflammation of cords or mucous membrane. 


CONCLUSIONS OF LAW

1.  The December 1964 rating decision is final.  38 U.S.C. 
§ 4005(c) (1958, Supp.1962); 38 C.F.R. §§ 3.104, 19.2 (1964). 

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder and 
the claim is therefore reopened.  38 U.S.C.A. § (West 
2002);38 C.F.R. § 3.156(a) (2002).  

3.  The criteria for a compensable rating for residuals of a 
tonsillectomy are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.97, Diagnostic Code (DC) 6516 (2005).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error)."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA, to include by letter dated in November 
2004.  This letter specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims adjudicated below has been obtained, and the veteran 
has been afforded appropriate VA examinations.  The record 
before the Board contains service medical records and post-
service medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims 
adjudicated herein.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claims adjudicated 
in this decision. 

The record also reflects that the originating agency 
readjudicated the veteran's claims adjudicated herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims adjudicated below would have been different had 
complete VCAA notice been provided at an earlier time.

Given the nature of the nature of the adjudication below, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  
II.  Legal Criteria/Analysis

A.  New and Material Evidence Claim 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  


Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the veteran's application to reopen was 
received prior to this date, the preexisting version of 
38 C.F.R. § 3.156 applies.  All citations in this decision 
refer to the "old" version of 38 C.F.R. § 3.156.  

With the criteria above in mind, the relevant facts will be 
summarized.  Service connection for a psychiatric disorder 
was denied by December 1964 rating decision to which the 
veteran was notified in that month.  The veteran did not 
perfect an appeal with respect to this decision, and it is 
thus final.  38 U.S.C.§ 4005(c) (1958, Supp.1962); 
38 C.F.R. §§ 3.104, 19.2 (1964). 

The evidence received since the December 1964 rating 
decision, which denied service connection for a psychiatric 
disorder, includes an opinion from a private psychiatrist in 
September 2005 stating that the veteran has depression which 
was caused by head trauma sustained during service in 1957.  
The service medical records do reflect complaints in 1957 and 
1958 related to trauma to the head.  Thus, the Board finds 
the September 2005 medical opinion to clearly be so 
significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for a psychiatric disorder.  As such, the evidence is 
material, and the claim for service connection for a 
psychiatric disorder is reopened.  38 C.F.R. § 3.156(a) 
(2002).  To this extent only, the appeal with respect to this 
issue is granted.  

B.  Increased Rating 
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A compensable rating for chronic laryngitis requires 
hoarseness with inflammation of cords or mucous membrane.  
38 C.F.R. § 4.97, DC 6516.  

With the above criteria in mind, the relevant facts will be 
summarized.  The veteran underwent a tonsillectomy during 
service in May 1959 without complication.  The service 
medical records dated thereafter, including the January 1960 
separation examination, do not reflect any other significant 
residuals associated with this procedure.  The post service 
evidence includes reports from a VA examination conducted in 
August 1964 which made note of the tonsillectomy, with the 
examiner remarking that there were no residuals related 
thereto at the time of the examination.  Thereafter, the 
December 1964 rating decision granted service connection for 
residuals of a tonsillectomy, and assigned a noncompensable 
rating.  The noncompensable rating, currently rated by 
analogy to DC 6516, has been  confirmed and continued until 
the present time. 

Review of the voluminous post service clinical records 
associated with the claims file does not reflect any chronic 
complications associated with the in-service tonsillectomy.  
A VA examination conducted in July 2003 to specifically 
determine if there were any residuals of the tonsillectomy 
did not demonstrate any such residuals.  In this regard, a 
laryngoscopy performed at this examination revealed 
completely normal vocal cords and no hoarseness was 
demonstrated at this examination.  As such, a compensable 
rating under DC 6516 is clearly not warranted.  In making 
this determination, the Board finds that given the nature of 
some the functions affected (speaking), and symptomatology 
(hoarseness) associated with a tonsillectomy, as well as its 
location (throat), the Board finds that the most analogous 
condition listed under the criteria for rating the 
respiratory system under 38 C.F.R. § 4.97 is laryngitis.  
Thus, the Board agrees that the decision of the RO to rate 
the residuals of a tonsillectomy under DC 6516.  See  
Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992). 

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected residuals of a tonsillectomy is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

The veteran essentially asserts a much more debilitating 
condition due to the in service tonsillectomy than was 
demonstrated by the clinical evidence cited above, and the 
Board fully respects the veteran's sincere assertions in this 
case.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence of record.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.   

 
ORDER

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability, 
and the claim is reopened. 

Entitlement to a compensable rating for residuals of a 
tonsillectomy is denied. 


REMAND

Evidence received since the most recent Supplemental 
Statement of the Case (hereinafter SSOC) includes the 
aforementioned September 2005 private psychiatrist's opinion 
linking depression to in-service head trauma, and an April 
2006 private clinical report linking in-service head trauma 
to a post-service stroke.  This evidence is pertinent to the 
claims for service connection for a psychiatric disorder and 
residuals of a head injury, respectively.  The veteran has 
not waived RO review of this additional evidence.  As such, 
the RO must consider this evidence in order to ensure due 
process to the veteran with respect to these claims and to 
comply with the provision of 38 C.F.R. § 20.1304(c) (2005).  
In addition, a VA examination is necessary to determine if 
there is an etiologic relationship between a current 
psychiatric disorder and in-service head trauma in order to 
comply with the duty to assist provisions of the VCAA.  See 
38 U.S.C.A § 5103A(d); 38 C.F.R. §  3.159(c)(4).  

For the reasons stated above, this appeal is REMANDED for the 
following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
identify any psychiatric disability 
present.  For each psychiatric disability 
identified, the examiner should indicate 
whether there is a 50 percent probability 
or greater that it is related to service, 
to include head trauma sustained therein.  
The examiner should reconcile any opinion 
with the service medical records, the 
August 1997 psychological report by Dr. 
Diaz, and the September 2005 report by 
Dr. Brignoni.  The claims file should be 
provided to the examiner prior to the 
examination.  

2.  Following the completion of the 
development requested above, the claims 
of service connection for a psychiatric 
disorder and residuals of a head injury 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence, 
including that discussed herein received 
since the August 2005 SSOC, and 
applicable law and regulations considered 
pertinent to the issues that have been 
remanded.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


